Citation Nr: 1734429	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB) of the face and neck.

2.  Entitlement to an initial disability rating for lumbar spondylosis with degenerative disc disease in excess of 10 percent prior to January 9, 2012, and to a rating in excess of 20 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and C. R.


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1973.  

This case is before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated in September 2010 and December 2011.  The September 2010 rating decision granted service connection for the Veteran's low back disability and assigned an initial 10 percent rating.  The December 2011 rating decision awarded service connection and a 10 percent rating for PFB of the face and neck.  

An April 2012 Decision Review Officer (DRO) decision assigned a 20 percent rating for the lumbar spondylosis disability effective from January 9, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2013, a hearing was held before a DRO; a transcript of the hearing is associated with the record.  In March 2014, the Veteran and C. R. testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who presided over the March 2014 hearing is no longer at the Board.  In March 2017, the Veteran provided notice that he wished not to appear from another Board hearing.  

In January 2015, the Board remanded the case for further development and it has now been returned to the Board.  

In a May 2015 rating decision, the RO granted a 20 percent disability rating for radiculopathy of the lower extremity, effective May 2015.  In January 2017, the Veteran's representative contends that the rating increase for said disability should have been earlier.  Nonetheless, effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.  


FINDINGS OF FACT

1.  The Veteran's service-connected PFB does not affect 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed affected areas nor is the Veteran taking intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.  

2.  Prior to January 9, 2012, the Veteran's service-connected low back disability was manifested by no worse than limitation of flexion between 60 degrees and 85 degrees with localized tenderness; there is no probative evidence of a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or vertebral body fracture with loss of 50 percent or more of height; nor incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  As of January 9, 2012, the Veteran's service-connected low back disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for PFB of the face and neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7813-7806 (2016).  

2.  Prior to January 9, 2012, the criteria for an initial rating in excess of 10 percent, for a service-connected low back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2016).  

3.  As of January 9, 2012, the criteria for a rating in excess of 20 percent for a low back condition have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by June 2009 and January 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran has been provided VA examinations in August 2010, August 2011, April 2013 and May 2015.  As discussed in more detail below, the VA examination included a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by a medical rationale.  The examination was adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In its January 2015 remand, the Board directed the RO to obtain the Veteran's updated treatment records, arrange for the Veteran to have unretouched color photographs of his face and neck, and provide a VA examination for the Veteran's lumbar spondylosis disability.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

III.  Analysis 

A.  PFB

The Veteran's service-connected skin disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 7813-7806.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated for disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7804, or 7805; or rated for dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).  

The Veteran in his appeal to the Board argues that he should have been awarded an initial rating in excess of 10 percent for PFB, which is currently assigned a 10 percent disability rating under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed area are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  

The Veteran underwent a VA examination on August 2011.  The examiner diagnosed PFB on the face and neck.  The examiner noted that the Veteran's condition existed for over 40 years and involved areas that are exposed to the sun, including the head, the face and the neck.  Further the examiner noted that because of the condition, the Veteran had itching of the face and the neck area.  There was no exudation or ulcer formation.  The examiner noted that the symptoms occur intermittently, as often as when the Veteran shaved, each occurrence lasting 10 minutes.  The examiner noted that the Veteran's ability to perform daily functions during flare ups only related to his face itching and becoming very irritated.  It was noted that the Veteran had not undergone any treatments over the last 12 months and that he had not used any UVB intensive light therapy PUVA or electron beam therapy for this condition.  

Upon examination, it was found that the Veteran's PFB affected 70 percent of his face and 100 percent of his neck but only 3.45 percent of the whole body and 6 percent of his exposed areas.  His hands were not affected.  The examiner stated that his PFB does not have an effect his usual occupation and that the Veteran had no scars based on the examination.  The findings of the VA examiner show that the Veteran's disability picture was more closely described by the criteria for a 10 percent rating under Diagnostic Code 7806.  Specifically, the examiner found that at least five percent, but less than 20 percent of the Veteran's entire body was affected.  38 C.F.R. § 4.118 (2016).  

In May 2015 the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with seborrheic dermatitis and PFB.   The examiner noted that the Veteran was not treating either condition other than not shaving to prevent the bumps.  The examiner noted no scarring or disfigurement.  The examiner did not note whether the Veteran had been treated with oral or topical medications in the past 12 months for any skin condition.  The examiner, however, noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative nonservice-connected dermatitis or nonservice-connected papulosquamous disorders.  The examiner indicated that for the Veteran's visible skin condition, the exposed body area affected from the dermatitis is less than five percent and the exposed areas, were five percent to less than 20 percent.  The examiner noted that the Veteran had superficial acne that affects 40 percent or more of his face and neck.  

In regard to other pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition, the examiner noted that the Veteran's color photos of his face and neck show seborrheic dermatitis and some PFB.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.  

Based on the foregoing evidence of record, the Board finds that the Veteran warrants a 10 percent evaluation but no higher.  The Veteran was diagnosed with having at least five percent, but less than 20 percent of his total body affected by PFB and at least five percent, but less than 20 percent of his exposed areas.  At his Marth 2014 Board hearing, the Veteran testified that he was prescribed a cream in 2013 from the VA medical center, which he tried.  The cream did not work "very well."  However, there is no showing that the Veteran used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  

In the case at hand, a 30 percent evaluation is not warranted because the Veteran fails to show that his PFB affects 20 to 40 percent of his entire body or 20 to 40 percent of his exposed areas.  The Veteran has also failed to show that he is taking systemic therapy, such as corticosteroids or other immunosuppressive drugs that are required for a total duration of six weeks or more, during the past 12-month period.  Therefore, the Board finds that a 30 percent criteria area not met.  

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 7806, the Board must determine whether a higher rating is warranted under other potentially applicable Diagnostic Codes pertaining to the part of the body or other similar DCs.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  

The rating criteria for 7806 further state that skin conditions may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, and 7805 (The Board notes that the version of 38 C.F.R. § 4.118 that is applicable to the Veteran's claim does not contain Diagnostic Code 7803, which was removed.  Id.)).  The Board must determine whether a higher rating is warranted under other Diagnostic Codes.  

Under Diagnostic Code 7800 the evaluation of burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). Id  

Here, Diagnostic Code 7800 is not more favorable to the Veteran.  The evidence of record does not support a finding that the Veteran's PFB would be more appropriately rated under the Diagnostic Code 7800.  The August 2011 examiner noted no scarring and the May 2015 VA examiner noted that the Veteran's skin condition does not cause scarring or disfigurement of the head, face or neck.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118 (2014).  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear, a 10 percent rating is warranted when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2014).  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (1).  

The probative evidence of record does not show that the Veteran has any scarring from said condition.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7801 or 7802.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2016).  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code.  

Here, the evidence of record does not support a finding that the Veteran's PFB would be more appropriately rated under the Diagnostic Code 7804.  The August 2011 examiner noted no scarring and the May 2015 VA examiner noted that the Veteran's skin condition does not cause scarring or disfigurement of the head, face or neck.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  As noted above, there is no scarring.  Therefore this Diagnostic Code does not apply. 

The Veteran's representative asserts that the Veteran's PFB should be rated by analogy under Diagnostic Code 7828, which contemplates acne.  However, the May 2015 VA examiner differentiated the symptoms produced by the Veteran's nonservice connected acne and his service connected PFB.  While the acne does cover 40 percent of the Veteran's face, which meets the criteria for a 30 percent rating under Diagnostic Code 7828, acne is not service connected.  The VA examiner noted that the Veteran's PFB covers 40 percent of the face.  Therefore, the Veteran's PFB is more accurately contemplated by the criteria set forth in Diagnostic Code 7806.  

The Veteran's symptoms from his PFB have not met the criteria for a rating in excess of 10 percent at any time during this appeal period.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis for which to assign a higher disability rating for his PFB disability.  

B.  Lumbar spondylosis with degenerative disc disease 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, in-coordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  
VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 (2016), which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  
In the case at hand, the Veteran was granted service-connection for spondylolisthesis and degenerative joint disease (DJD) of the lumbar spine in a September 2010 rating decision; a 10 percent evaluation was assigned, effective May 14, 2009.  The Veteran disagreed with the assigned rating and perfected an appeal as to the initial rating claim.  In an April 2012 DRO decision, the RO granted a 20 percent evaluation from January 9, 2012 (the date of a VA examination).   
The Veteran's spondylolisthesis and DJD of the lumbar spine is currently rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5239, which allows for a rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a (2016).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2026).  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  

Although the Veteran has reported constant back pain during this appeal period, a review of the probative evidence of record reveals there is no clinical or lay evidence to indicate that the Veteran suffered any incapacitating episodes, i.e. episodes for which a physician prescribed bed rest, as a result of his service-connected low back disability.  Accordingly, the Board finds that rating the Veteran under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply.  

The Veteran's back disability may also be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2016).  Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2016).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2016).  Id. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When an evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss that the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

1.  Period Prior to January 9, 2012

Prior to January 2012, the Veteran's disability was assigned a 10 percent disability rating under Diagnostic Code 5239.  

Post service VA treatment notes dated in August 2009, indicate that the Veteran had complained of "occasional back pain [when] walking for prolonged periods of time."  

In August 2010, the Veteran underwent a VA back examination.  The Veteran reported that he had limitation in walking because of the back pain.  He reported that he had not experienced any falls, paresthesia, bowel problems or bladder problems due to his back condition.  He reported stiffness, fatigue spasms, decreased motion and numbness.  He reported weakness of the spine, leg, and foot and erectile dysfunction.  He reported that the pain in the legs spontaneously occurred once per month, lasting for four days.  The pain was severe and traveled back to the foot and could be exacerbated by physical activity and stress but was relieved by rest and Hydrocodone 7.5, Cyclobenzaprine 10 mg.  At the time of pain he could function with medication, but during flare-ups, he experienced neither functional impairment nor any limitation of motion of the joint.  During the flare-ups, the treatment was also Hydrocodone 7.5, Cyclobenzaprine 10 mg.  He had not been hospitalized nor had surgery for his back condition.  The Veteran reported that within the last 12 months, his back condition had not resulted in any incapacitation and a functional impairment, thereof, is his inability to lift heavy objects.  

Upon further examination, the August 2010 examiner noted that the Veteran's posture was within normal limits, as was his gait.  The examiner also noted that his walking was "steady" and he did not require any assisted device for ambulation.  Further, the examination revealed no evidence of radiating pain on movement, no muscle spasm, and no tenderness and guarding of movement or any weakness.  The muscle tone was normal as was the musculature.  There was negative bilateral straight leg rising.  The Lasegue's sign was negative.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.  

The range of motion (ROM) testing revealed the following: the Veteran's forward flexion registered 70 degrees.  The objective evidence of painful motion registered 70 degrees.  The forward extension registered 22 degrees with evidence of painful motion at 22 degrees.  The Veteran's right lateral flexion registered 26 degrees, with painful motion at 26 degrees.  The Veteran's left lateral flexion registered 24 degrees, with painful motion at 24 degrees.  The Veteran's right rotation registered 30 degrees and evidence of painful motion at 30 degrees.  The Veteran's left rotation registered 30 degrees and evidence of painful motion at 30 degrees.  His combined range of motion was 202 degrees.  

Upon further examination, the examiner found that the Veteran was able to perform repetitive-use testing.  He noted that the Veteran's forward flexion registered 70 degrees.  The forward extension registered 22 degrees.  The Veteran's right lateral flexion registered 26 degrees.  The Veteran's left lateral flexion registered 24 degrees.  The Veteran's right rotation registered 30 degrees.  The Veteran's left rotation registered 30 degrees.  No additional degree of limitation was noted.  

Further examination revealed that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance, normal curvature, and normal spinal motion.  The examination for the lumbar and sacral spines revealed no sensory deficits from L1- L5 and no sensory deficits of S1.  The examiner noted that he used a feather to test the sensory functions.  The examiner further noted that there was no lumbosacral motor weakness and that the bilateral lower extremity reflexes revealed normal (2+) knee and ankle jerk.  The lower extremities showed no signs of pathologic reflexes and revealed normal cutaneous reflexes.  There were no signs of Lumbar Intervertebral Disc Syndrome (IVDS) with chronic and permanent nerve root involvement and there were no non-organic physical signs.  

The examiner noted that the results of the lumbar spine X-ray showed minimal to moderate diffuse lumbar spondylosis and multi-level degenerative disc space narrowing with the more pronounced changes at L3-4 and L4-5 and first-degree spondylolisthesis at L4.  The examiner diagnosed the Veteran with lumbar spondylosis, degenerative disc space narrowing and first-degree spondylolisthesis, noting the subjective factors "per history" and the objective factors of "decreased and painful range of motion and positive X-ray findings."  The examiner remarked that the effect of the condition on the Veteran's usual occupation and daily activity is moderate.  

The Veteran contends that his service-connected lumbar spine disability was more disabling than was indicated by the assigned 10 percent rating.  During the period prior to January 9, 2012, the records reflect that the Veteran has consistently complained of low back pain and was given narcotics and therapy for said disability.  The Veteran is competent to report chronic back pain.  He is not competent however to determine the rating percentage that is warranted for such back pain.  

The Board has considered whether an initial rating in excess of 10 percent is warranted for the Veteran's lumbar spine disability prior to January 9, 2012, based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  The evidence of record prior to January 9, 2012 shows that the Veteran met the criteria for a 10 percent rating but no higher under Diagnostic Code 5239.  The findings of the August 2010 examiner show that the Veteran's forward flexion was 70 degrees and he did not have muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

Even when considering pain and functional loss, the 20 percent criteria of the General Rating Formula are not more closely approximated.  The Veteran's combined range of motion of the thoracolumbar spine exceeded the maximum 120 degree level provided the 20 percent rating criteria.  The Veteran's combined range of motion of the thoracolumbar spine was 202 degrees at his August 2010 examination.  Further, the Veteran did not have guarding or muscle spasm.  Therefore the 20 percent criteria are not met under the General Rating Formula.  38 C.F.R. § 4.71a (2016).  
2.  Period Beginning January 9, 2012

On January 9, 2012, the Veteran underwent a VA back examination.  This examination was the basis for the assignment of the 20 percent rating  The examiner diagnosed him with DJD of the lumbar spine and radiculopathy of the left lower extremity.   The Veteran reported a history of continuous back pain since an injury in active service.  He was treated with pain medications and physical therapy.  The Veteran also reported flare-ups with heavy lifting, stretching or physical activities such as prolonged standing or walking.  During flare-ups, he was unable to " do lifting."  He reported occasional stiffness and spasm in the back with prolonged walking or taking a wrong step.  The Veteran reported that the back pain radiated to left lower leg with physical activities and intermittent numbness and tingling in the left leg.  

Upon examination, the examiner noted that the Veteran's forward flexion ended at 60 degrees.  The objective evidence of painful motion began at 60 degrees.  The forward extension ended at 15 degrees with evidence of painful motion beginning at 15 degrees.  The Veteran's lateral flexion ended at 20 degrees, bilaterally with painful motion beginning at 20 degrees bilaterally.  As for the Veteran's lateral rotation, the examiner noted that it ended at 15 degrees, bilaterally with evidence of painful motion beginning at 15 degrees, bilaterally.  His combined range of motion was 145 degrees.  

Upon further examination, the examiner found that the Veteran was able to perform repetitive-use testing with three repetitions.  He noted that the Veteran's post-test forward flexion ended at 60 degrees and post-test extension ended at 15 degrees.  Further, the Veteran's post-test lateral flexion ended at 20 degrees, bilaterally and the post-test lateral rotation ended at 15 degrees, bilaterally.  

The examiner noted that the Veteran did not have additional limitation of motion after repetitive motion testing of the thoracolumbar spine.  The examiner noted however, that the Veteran had functional loss/impairment from the thoracolumbar spine following repetitive testing.  The examiner noted that the Veteran's pain on movement was a contributing factor to his back disability.  Additionally, the Veteran had localized tenderness or pain to palpitation for joints and/or soft tissue of the thoracolumbar spine but no guarding or muscle spasms that resulted in an abnormal gait or spinal contour.  His bilateral hip flexion was reported at normal strength, as was his bilateral knee extension.  His ankle plantar flexion and ankle dorsiflexion were both reported as normal, bilaterally.  His bilateral great toe extension was also normal.  The examiner found no muscle atrophy.  The Veteran's deep tendon reflexes (DTRs) for bilateral knees were rated at "2" for normal.  The DTRs for bilateral ankles were rated at "0" for absent.  

Regarding the results for sensation to light touch (dermatomes), the examiner did not test the upper anterior bilateral thigh (L2) and the bilateral thigh/knee (L3/4).  The Veteran had decreased sensation on the left lower leg and ankle (L4/L5/S1) and left foot and toes (L5).  The Veteran's straight leg raising test results for the right leg was negative while the right leg test was positive.  The Veteran had mild intermittent radicular pain of the lower left extremity, with mild paresthesias and/or dysesthesias and mild numbness.  The roots involved were the left L4/L5/S1/S2/S3 nerve roots.  No other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems/pathological reflexes were reported.  The examiner indicated that imaging studies of the spine were performed and that the Veteran occasionally used a cane as an assistive device.  The examiner found that the Veteran had IVDS, but he did not have any incapacitating episodes within the past 12 months.  Also, the Veteran's back condition limits him from strenuous physical activities such as heavy lifting and prolonged walking.  

Private treatment records from March 4, 2013 to March 21, 2013, note that the Veteran was in an automobile accident in November 2012.  Also of note, are entries describing the Veteran's low-back, mid-back and neck pain.  The low-back, mid-back complaints were reported as a cramping/stiffness that is present and gets worse when he bends over or walks.  Upon evaluation, the examiner noted that there was tenderness that produces pain upon palpation of the T5 and T6 and the C5 and C6.  A reversal of the cervical lordosis was noted and tenderness produced pain upon palpitation of the L2, L3 and L4.  The Veteran reported pain on a scale from 1-10, at a 6.  A treatment plan was devised with the goal of relieving the immediate pain symptoms in the area of complaint and increases the ROM of the cervical and thoracic-lumbar spine.  Two X-rays were taken of the lumbar spine with anterior to posterior and lateral views.  Entries dated in March 18 and the 21st, examiner noted that Veteran was improving slightly, with the percentage of improvement of 20 percent to 40 percent.  

Post VA treatment records dated November 2012 noted complaints by the Veteran of chronic low back pain.  Records dated in July 2013, noted the Veteran's complaints of back pain and stating that Tramadol and Flexeril were not working for him.  The Veteran also reported at that time that the heat/ice therapy was not helping and that he was wearing a back brace.  An entry dated in December 2013 cited complaints of back problems from driving in ice.  An entry dated in April 2014 also noted complaints of back pain and an evaluation for physical therapy.  An entry dated October 2014 reports complaints of back pain and requests for more Hydrocodone.  

On May 28, 2015, the Veteran was afforded a VA back examination.  The Veteran reported having had a back injury.  He stated that he had been diagnosed with arthritis of the spine and the condition has gradually gotten worse over the years.  He now has shooting pains and numbness traveling down back of his left leg and sometimes, his left leg gets numb and he has difficulty straightening it out.  The Veteran also reported difficulty with bending and lifting.  In his job as a full-time truck driver, he has to rest and take frequent breaks because his back gets stiff after a couple of hours.  The Veteran reported that he has flare-ups and they consist of pain when bending and he has to take narcotics.  

Upon further examination, the examiner noted that the Veteran had abnormal or outside of normal range.  He noted the Veteran's forward flexion ended at 55.  The forward extension ended at 10 degrees.  The Veteran's lateral flexion ended at 20 degree, bilaterally.  As for the Veteran's lateral rotation, the examiner noted that it ended at 15 degrees, bilaterally.  His combined range of motion was 115 degrees.  

The examiner noted that the ROM does not itself contribute to a functional loss.  Further, he noted no evidence of pain with weight bearing; no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran able to perform repetitive use testing with at least three repetitions.  There was additional loss of function or range of motion after three repetitions represented by pain and weakness.  The examiner noted that the Veteran's forward flexion ended at 50.  The forward extension ended at 5 degrees.  The Veteran's lateral flexion ended at 10 degrees, bilaterally.  As for the Veteran's lateral rotation, the examiner noted that it ended at 15 degrees, bilaterally.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not being conducted during flare-ups because the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Weakness, fatigability or in-coordination did not significantly limit functional ability with flare-ups.  The examiner noted no guarding and muscle spasm and no additional factors that contributed to the disability.  Hip flexion, knee extension, bilateral ankle plantar flexion, bilateral dorsiflexion and great toe extension were rated 5/5 normal strength.  There was no muscle atrophy reported.  Bilateral knee and ankle reflex were reported at 2+ or normal.  

The sensory examination revealed bilateral upper anterior thighs were normal.  Bilateral thigh/knee (L3/L4) was normal as was the bilateral lower leg/ankle and foot/toes.  Bilateral straight leg raising test was positive.  The examiner noted that the Veteran had moderate intermittent pain on the left side, moderate numbness and moderate paresthesias related to radiculopathy of the left lower extremity.  The examiner noted the involvement of the left side nerve roots of L4/ L5/ S1/ S2/ S3.  

There was no ankylosis of the spine or any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  There was no IVDS and episodes requiring bed rest and no use of assisted devices, reported.  The examiner reported no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the conditions.  The examiner noted that imaging studies that were performed showed arthritis.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that here were no other significant diagnostic test findings and/or results and that the Veteran's back condition impacts his ability to work because he has difficulty bending and lifting any weight.  

An August 2016 radiology report of the hip and pelvis noted that the Veteran had multilevel degenerative changes in the lower lumbar spine and the calcifications in the pelvis, likely correspond to phleboliths.  Further, the frontal view impression showed slight dextroscoliosis with straightening of the normal lumbar lordosis and slight retrolisthesis of L5 on S1 and L3 on L4.  There was diffuse intervertebral disc space narrowing and marginal osteophyte formations compatible with degenerative disc disease.  

The evidence of record shows that the criteria for a 20 percent rating under Diagnostic Code 5239 were met on January 9, 2012.  The criteria for a 40 percent rating, however, were not met on or after January 9, 2012, for the medical evidence and lay testimony fails to show that the Veteran has unfavorable ankylosis or a forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The medical and lay evidence of record shows that the Veteran retains movement in his spine.  Therefore, by definition, he cannot have ankylosis.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, a 40 percent disability rating after January 9, 2012, is not warranted.  38 C.F.R. § 4.71a (2016).  

The Board finds that the overall disability picture for the Veteran's low back disability is more closely approximated by a 20 percent rating, but no higher, beginning January 9, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016).

The Veteran's symptoms from his low back disability, have not met the rating criteria for a rating in excess of 20 percent at any time during this appeal period.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis for which to assign a higher disability rating for his back disability.  

C.  Neurologic abnormalities

The Veteran's radiculopathy of his left lower extremity has been assigned a separate disability rating.  The Board notes that at his August 2010 VA examination, the Veteran reported erectile dysfunction that he believed was due to his low back disability.  However, the examiner specifically found that the conditions were unrelated.  At his January 2012 VA examination, the examiner found that the Veteran did not have radiculopathy of the right lower extremity.  At his May 2015 VA examination, the Veteran's straight leg raise in his right lower extremity was positive.  However, the examiner did not diagnose radiculopathy of the right lower extremity and instead noted that radiculopathy symptoms were only present in the left lower extremity.  The Veteran's low back disability does not cause any neurologic abnormalities that require separate ratings.  

IV.  TDIU

A total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his low back disability and his PFB render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial rating in excess of 10 percent for PFB of the face and neck is denied.  

Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease prior to January 9, 2012, is denied.  

Entitlement to rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease beginning January 9, 2012, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


